Citation Nr: 1104147	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  07-14 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.   Entitlement to service connection for peripheral neuropathy 
(claimed as nerve damage to the arms and legs).

2.  Entitlement to service connection for painful scarring of the 
buttocks.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to February 
1971. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

For the reasons discussed below, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is necessary to 
adjudicate the issues on appeal.  Accordingly, further appellate 
consideration will be deferred and the issues remanded for action 
as described below.

In this case, the Veteran contends that his current peripheral 
neuropathy of the bilateral upper and lower extremities and 
painful scarring of the buttocks are related to service.  More 
specifically, the Veteran contends that both disorders are the 
result of an in-service surgery, which took place in 
approximately 1969 or 1970, to remove a pilondial cyst on his 
buttocks.  He claims that he felt extreme pain during the 
procedure and continued to feel pain, with neuropathy thereafter.  

A review of the record shows that the Veteran's complete service 
records have not been obtained and associated with the claims 
file.  Documented attempts to locate the Veterans in-service 
surgery records have, thus far been unsuccessful.  In this 
regard, no records were recovered from the Department of the Army 
or from Irwin Army Hospital, where the Veteran contends his 
surgery occurred.  The Board notes the negative response received 
from National Personnel Records Center (NPRC) with regard to the 
Veteran's surgical records; however, the response makes no 
reference to the remaining outstanding service records.  

Thus, while the RO has indicated that the Veteran's service 
records are unavailable, the record on appeal does not contain 
confirmation of that fact.  38 U.S.C.A. § 5103A(b)(3) (West 2002) 
requires that VA continue any attempts to get federal records 
until the records are obtained unless it is reasonably certain 
that such records do not exist or that further efforts to obtain 
those records would be futile.  If the records are unavailable, 
VA must notify the veteran of the identity of the records, the 
efforts VA made to obtain the records, a description of any 
further action VA will take on the claim, and notice that the 
veteran is ultimately responsible for providing the evidence.  38 
C.F.R. § 3.159(e) (2010); see also Ivey v. Derwinski, 2 Vet. App. 
320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 37 
(1990).  

Although in the present case the RO notified the Veteran that his 
service records could not be obtained, there is no indication 
that the Veteran was provided an Veteran National Archives and 
Records Administration (NARA) Form 13055 (Request For Information 
Needed to Reconstruct Medical Data).  Further, given VA's 
heightened duty, the RO should follow up with an additional 
request to the NPRC.  Therefore, the Board finds that a remand is 
necessary to make further requests for service records and, if 
necessary, to notify the Veteran and make a formal finding that 
the records are unavailable and that further efforts to obtain 
them would be futile.  

Indeed, in cases where the Veteran's service treatment records 
are unavailable through no fault of his own, there is a 
heightened obligation to assist the claimant in the development 
of his case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
Where service treatment records are unavailable, the heightened 
duty to assist includes the obligation to search for alternate 
methods of proving service connection.  See Moore v. Derwinski, 1 
Vet. App. 401 (1991).  "VA regulations do not provide that 
service connection can only be shown through medical records, but 
rather allow for proof through lay evidence."  Smith v. 
Derwinski, 2 Vet. App. 147, 148 (1992).  The Veteran should be 
informed of secondary sources that can be used to substantiate 
his claim.  

Additionally, and regardless of whether the Veteran's service 
records are obtained, the Veteran should be afforded a VA 
examination.  In this regard, the Veteran has reported an in-
service surgery with symptomatology thereafter.  The Board notes 
that the Veteran is competent to attest to conditions of his 
service which are readily observable to a lay person.  See 38 
U.S.C.A. § 1154(a); Washington v. Nicholson, 19 Vet. App. 362 
(2005).

The Board notes that no VA examination has been afforded the 
Veteran for these issues.  As noted previously, VA's duty to 
assist includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim.  An examination or opinion is necessary if the evidence of 
record:  (1) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; (2) establishes that the claimant suffered an event, 
injury or disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability, but (4) does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  
38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 79.

The medical and lay evidence tends to show that the Veteran has 
the claimed disabilities or, at the least, that he experiences 
recurrent symptoms of the claimed disabilities since service.  
Accordingly, as no medical opinion has yet been offered, the 
Board finds that a remand of the service connection claims is 
necessary to accord him the opportunity to undergo a pertinent VA 
examination to address the nature and etiology of any 
neurological disorders and scarring of the buttocks. 

Therefore, this case presents certain medical questions which 
cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  These 
questions must be addressed by an appropriately qualified 
specialist.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
see also 38 C.F.R. § 3.159(c)(4) (2007) [a medical examination or 
opinion is necessary if the information and evidence of record 
does not contain sufficient competent medical evidence to decide 
the claim].  A VA medical opinion is necessary prior to 
adjudication of the issues on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must make every effort to 
obtain the Veteran's service treatment 
records.  The RO/AMC should send the 
Veteran and his representative a letter 
requesting that he provide sufficient 
information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims.  

Additionally, the RO/AMC should 
request that the Veteran complete NARA 
Form 13055, Request for Information 
Needed to Reconstruct Medical Data.  
The Veteran should provide as much detail 
as he can about his military service and 
his reported in-service injury, to include 
his full company designation, the name and 
location of the facilities in which he was 
treated, the length of his treatment, and 
any other information that may assist VA 
in locating relevant medical records.

The RO should resubmit a request to the 
NPRC with the Veteran's NARA Form 13055.  
Any available service treatment records 
should be associated with the claims file.  
If no further records can be obtained 
after an exhaustive search, VA's efforts 
and any resolution reached must be fully 
documented for the record, and the Veteran 
should be notified in accordance with the 
provisions of 38 U.S.C.A. § 5103A(b) and 
38 C.F.R. § 3.159(e).

2.  Then, schedule the Veteran for an 
appropriate VA examination to determine the 
nature and etiology of any peripheral 
neuropathy of his upper and lower 
extremities, as well as scarring of his 
buttocks.  The claims folder should be made 
available to and reviewed by the examiner.  
The examination report should state that 
the claims folder has been reviewed.  All 
necessary tests should be performed.

The examiner should provide an opinion as 
to the medical probabilities that any 
currently-diagnosed peripheral neuropathy 
and scarring of the buttocks is related to 
the Veteran's active duty.  In expressing 
these opinions, the examiner should address 
any relevant service treatment records as 
well as the Veteran's contentions regarding 
an in-service surgery to remove a pilondial 
cyst from his buttocks.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 
50 percent), "at least as likely as not" 
(meaning likelihood of at least 50 
percent), or "less likely than not" or 
"unlikely" (meaning that there is less 
than 50 percent likelihood).  The term "at 
least as likely as not" does not mean 
"within the realm of medical possibility."  
Rather, it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.

The examiner should provide a thorough and 
complete rationale for all opinions 
provided in the examination report.  

3.  After completion of the above and any 
additional development of the evidence 
deemed necessary, readjudicate the issues 
on appeal.  If any claim remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2010).  He has the right to submit additional 
evidence and argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).


